appellant was not requesting the writ be issued to an inferior court. NRS
34.330. Accordingly, we
             ORDER the judgment of the district court AFFIRMED. 2
Johns.
cc:   Hon. Jennifer P. Togliatti, District Judge
      Percy Lavae Bacon
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




      2 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.




                                     2

                                                                  EiffZMZi2